Action by plaintiff Earline Brown to recover damages for personal injuries sustained due to an alleged defect of a step on the stairway of defendant’s railway, and by plaintiff Egbert Brown, her husband, for medical expenses and loss of her services. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. The verdict of the jury was clearly against the weight of the evidence, both as to the defect and the existence thereof prior to the time of the accident. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.